Citation Nr: 0826663	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a neck or cervical 
spine condition, including as secondary to the service-
connected residuals of a dislocation of the left shoulder.

2.  Entitlement to service connection for a left hand 
condition, including as secondary to the residuals of 
dislocation of the left shoulder.

3.  Entitlement to service connection for a left thumb 
condition, including as secondary to the residuals of 
dislocation of the left shoulder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to September 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which adjudicated the issues on appeal.

In May 2004, to support the claims, the veteran and his 
spouse testified at a hearing at the RO.  A transcript of 
that proceeding is of record.

The Board remanded the case in April 2006 for additional 
evidentiary development.  The case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  The veteran's cervical spine condition was first 
diagnosed many years after service and is unrelated to his 
period of military service or to his service-connected left 
shoulder disability.

2.  There is no evidence of a diagnosis or any current 
existing chronic disability concerning the veteran's left 
hand and left thumb. 

3.  The veteran's bilateral hearing loss was first diagnosed 
many year after service and has not been linked by competent 
medical evidence to service.  



CONCLUSIONS OF LAW

1.  The veteran's neck or cervical spine condition was not 
incurred in or aggravated by his military service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  The veteran does not have a left hand condition that was 
incurred in or aggravated by his military service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

3.  The veteran does not have a left thumb condition that was 
incurred in or aggravated by his military service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

4.  The veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the AMC in May 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in May 2006, post remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the January 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA afforded the veteran compensation 
examinations to determine whether he has a cervical spine 
condition, a left hand condition, a left thumb condition or a 
bilateral hearing loss disability as a result of service or 
his service-connected left shoulder disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159I(4).  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

II.  Cervical Spine Condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The veteran claims that his cervical spine condition is 
directly attributable to his military service or, on an 
alternative theory of secondary service connection, 
was either caused or aggravated by his service-connected left 
shoulder disability.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran's service medical records make no reference to a 
neck or cervical spine condition.  Although an August 1954 
medical report notes a history of left shoulder dislocations 
(five times since 1952), for which service connection has 
been awarded, there is no medical evidence that this injury 
had any affect on his cervical spine.  Of particular 
relevance, his separation examination in September 1955 
indicated that his spine and other musculoskeletal were 
normal.  Thus, since the veteran's service medical records 
make no reference to a chronic disability involving his 
cervical spine, these records provide highly probative 
evidence against the veteran's claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

More recent VA outpatient treatment records show evidence of 
a current cervical spine condition.  An MRI in December 2003 
noted multi-level degenerative spondylitic changes with 
stenosis from C3-C6 being most pronounced at C4-5 and cord 
impingement.  There also was multilevel severe bilateral 
neuroforaminal narrowing.  A January 2005 VA outpatient 
treatment record lists a diagnosis of severe degenerative 
joint disease of the cervical spine with spondylosis and C6 
root compression with increasing symptoms in the past year.  

An MRI performed in March 2005 revealed multilevel 
degenerative spondylosis from C2-C3 to C7-T1 with central 
canal stenosis and neuroforaminal narrowing.  The examiner 
also noted a large disc osteophyte complex with superimposed 
broad-based central disc herniation at L4-L5 level with 
marked central canal stenosis and moderate bilateral neural 
foraminal narrowing.  Later that same month, the veteran 
underwent laminectomies from C3-C6 with segmental 
instrumentation and fusion.  Follow-up treatment in April 
2005 indicated that the surgery was successful.  There was no 
significant drainage, swelling, tenderness or redness at the 
operative site.  

Since the veteran has a confirmed diagnosis of a cervical 
spine condition, the determinative issue is whether this 
condition is somehow attributable to his military service or, 
alternatively, to his service-connected left shoulder 
disability.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The evidence in support of the veteran's claim is a February 
2005 statement from his private physician, Dr. S.J.D., which 
indicates that his cervical condition may be the result of 
injuries incurred during active service.  Indeed, Dr. S.J.D. 
noted that based on the veteran's reported history of a 
significant trauma to his neck and shoulder area during 
service, this incident may have begun the process that has 
now culminated in the advanced degenerative disease and cord 
compression.  The problems with this opinion, however, are 
that it is based on speculation (i.e. may by the result) and 
does not appear to be based on a review of the claims file. 

With respect to the speculative nature of this opinion, 
numerous cases by the Court have rejected medical opinions as 
being too speculative to provide the degree of certainty 
required for medical nexus evidence.  In Bloom v. West, 12 
Vet. App. 185 (1999), the Court found unpersuasive the 
unsupported physician's statement that the veteran's death 
"could" have been caused by his time as a prisoner of war.  
In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court 
held that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  

This opinion is also flawed in that it is based on an 
uncorroborated history of an injury during service, which is 
contradicted by his service medical records, none of which 
make any reference to a cervical spine injury.  In any event, 
the Board finds that the probative value of this opinion is 
greatly reduced when weighed with the remaining medical 
evidence of record, which demonstrates that the initial onset 
of his claimed disorder was approximately 43 years after 
service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (when evaluating medical opinion evidence, the Board 
may reject a medical opinion that is based on facts provided 
by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion); see also, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  

Indeed, the Board notes that the most persuasive opinion 
concluded that the veteran's cervical spine condition is not 
related to service or to his service-connected left shoulder 
disability.  In September 2006, a VA examiner reviewed the 
claims file and examined the veteran before concluding that 
the veteran's cervical spine disorder is not related to 
service or to his service-connected left shoulder disability.

Thus, since the veteran's cervical spine condition was first 
diagnosed many years after service, see Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), with the most probative medical 
evidence indicating that it is not related to service or to 
his service-connected left shoulder disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  And since the preponderance of the evidence 
is against the claim, there is no reasonable doubt to resolve 
in the veteran's favor, and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III.  Left Hand and Left Thumb Condition 

The veteran claims that he developed a left hand and left 
thumb condition in service or, on an alternative theory of 
secondary service connection, was either caused or aggravated 
by his service-connected left shoulder disability.

The veteran's service medical records make no reference to a 
diagnosis involving the veteran's left hand or left thumb.  
Although an August 1954 medical report notes a history left 
shoulder dislocations (five times since 1952), there is no 
medical evidence that this injury had any affect on his left 
hand or left thumb.  Thus, the veteran's service medical 
records provide highly probative evidence against the 
veteran's claims.  See Struck, supra. 

But even more fatal to the veteran's claim, there is no 
evidence that the veteran has a current left hand or left 
thumb condition.  VA outpatient treatment records dated in 
November 2004 note the veteran's complaints of numbness and 
difficulty using his hands.  The veteran claimed that his 
bilateral hand condition began 20 years ago and has become 
worse over the last year.  He contended that this condition 
particularly affects the fingers in his right hand.  
Objective findings noted significant weakness of the 1st and 
2nd fingers with an inability to sustain adequate strength 
with the tip of these two fingers.  He had good strength in 
the rest of the hand.  Indeed, his left hand and all the 
other muscles in the upper extremities had 5/5 strength.  The 
examiner diagnosed degenerative disc disease of the cervical 
spine with concomitant radiculopathy in the right arm.  
However, the examiner did not note any disability with 
respect to his left hand or left thumb.  

In November 2004 and February 2005, Dr. S.J.D. noted that the 
veteran complained of problems with bilateral hand dexterity 
and fine motor control.  After surgery in March 2005, 
however, the veteran indicated that his hands were much 
better in April 2005.  A September 2006 VA examination report 
also notes in the diagnoses section that the veteran had a 
normal left hand and left thumb. 

Thus, the medical evidence clearly shows that the veteran 
does not have a current disability involving his left hand or 
left thumb.  In the absence of a current disability, these 
claims must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for left hand and left thumb conditions.  
As such, there is no reasonable doubt to resolve in the 
veteran's favor, and his claims must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Bilateral Hearing Loss

The veteran claims that he developed a bilateral hearing loss 
disability from excessive noise exposure during his military 
service.  During his RO hearing in May 2004, he contended 
that he sustained acoustic trauma during service due to his 
proximity to a firing range.

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

In this case, the veteran's DD Form 214 notes that his 
military occupation specialty was a clerk of a hospital unit.  
His service medical records make no reference to any hearing 
problems.  Of particular relevance, his separation 
examination in September 1955 indicated that his hearing was 
normal according to the whisper test.  In the absence of any 
hearing loss in service, the veteran's service medical 
records provide highly probative evidence against the claim.  
See Struck, supra.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, however, no medical evidence shows that the 
veteran's hearing loss is related to service.  During his May 
2003 RO hearing, the veteran implied that he had no 
complaints of or treatment for bilateral hearing loss during 
service or even during the first several years after his 
service ended in September 1955.  Indeed, the veteran claims 
that he did not had any hearing problems for 20 to 25 years 
after he left service.  In fact, VA medical records show that 
he did not seek treatment for hearing problems until August 
2001.

The veteran had a VA audiology examination in September 2006 
to determine whether his bilateral hearing loss 
is attributable to his military service - and, in 
particular, to the type acoustic trauma he has alleged.  He 
continued to claim that the cause of his hearing loss was due 
to excessive noise exposure from nearby weapons fire and a 
lack of hearing protection.  He reported no noise exposure 
outside of service.  He also complained of occasional 
tinnitus in his right ear and some dizziness.  The 
audiometric testing revealed pure tone thresholds, in 
decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
65
70
LEFT
10
15
30
55
55

Speech audiometry revealed speech recognition ability of 84 
percent in his right ear and 96 percent in his left ear.  

The examiner diagnosed mild to severe sensorineural hearing 
loss in the right ear and a mild to moderately severe 
sensorineural hearing loss in the left ear.  Despite his 
complaints of significant exposure to weapons fire during 
service without the benefit of hearing protection, the VA 
examiner explained that he could not link the veteran's 
hearing loss to service without resorting to mere 
speculation.  

The results of the July 2007 VA audiological evaluation 
confirm the veteran has sufficient bilateral hearing loss to 
be considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  The determinative issue, then, is 
whether this condition has been attributed by competent 
evidence to his military service - and, in particular, to 
acoustic trauma from excessive noise exposure.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

The only evidence suggesting an etiological link between the 
veteran's military service (and any noise exposure he may 
have had in that capacity) and his current bilateral hearing 
loss are his unsubstantiated lay allegations.  But these lay 
statements do not show this claimed condition existed when 
the veteran was in service or even within the one-year 
presumptive period after his discharge in September 1955.  
And it is equally worth reiterating that, during his May 2004 
RO  hearing, the veteran implied that he had no complaints of 
or treatment for hearing loss in service or even within the 
first few years after his service ended.  Furthermore, the 
Board notes that the veteran did not seek treatment for this 
condition until August 2001.  He also noted in his May 2004 
RO hearing that his hearing loss began about 20-25 years 
earlier - which, if true, means in 1979 or thereabouts.  

And while the veteran is competent to report he had what he 
believes was excessive noise exposure during his military 
service, and perhaps experienced diminished hearing during 
the years following his discharge, he is not competent to 
etiologically link his current bilateral hearing loss to that 
noise exposure, especially given the September 2006 medical 
opinion obtained on remand indicating that an etiological 
link concerning this would be mere speculation.  38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The September 2006 VA audiology examiner was simply unable, 
without purely speculating, to give comment on whether the 
veteran's current bilateral sensorineural hearing loss is 
attributable to his military service.  And the Court has held 
that statements like this from doctors that are, for all 
intents and purposes, inconclusive as to the origin of a 
disease cannot be employed as suggestive of a linkage between 
the current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).

Because of the lack of any probative evidence establishing 
bilateral hearing loss during service or within the one-year 
presumptive period following service, the veteran's 
attribution of his hearing loss to factors related to his 
military service is not credible testimony.  None of his VA 
records contains a medical opinion suggesting a correlation 
between his bilateral hearing loss and any event - noise 
exposure included, coincident with his military service.  
This several-year lapse between his separation from active 
duty and the first treatment for bilateral hearing loss 
provides highly probative evidence against his claim.  See 
Maxson, 230 F.3d at 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
veteran's service ended in September 1955, he is not entitled 
to application of the special presumptive provisions that 
might otherwise warrant granting his claim for service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss and 
service, VA must deny the claim for this condition because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a neck or cervical spine condition is 
denied.

Service connection for a left hand condition is denied.

Service connection for a left thumb condition is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


